Citation Nr: 0431753	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
stable post fracture of the left fibula without residuals. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

At present, after a January 2004 remand to the Jackson RO for 
additional development, the case is once again before the 
Board for appellate review.



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The competent medical evidence shows that the veteran's 
service-connected residuals of a stable post fracture left 
fibula result in no pain on use and no loss of motion. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for a stable post 
fracture left fibula have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5262 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
initial compensable disability rating via the rating 
decision, statement of the case, supplemental statement of 
the case, and the Board remand issued from 1999 to the 
present.  The May 2001 RO letter provided the veteran with 
specific information concerning changes in the law and 
regulations per the VCAA.  In addition, the January 2004 RO 
letter addressed the issue of entitlement to an initial 
compensable disability rating for stable post fracture of the 
left fibula.  Therefore, the notification requirement has 
been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, but 
he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statement of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The RO received the appellant's claim of entitlement to 
service connection for stable post fracture of the left 
fibula in October 1999.  In a September 2001 rating decision, 
service connection was granted and noncompensable disability 
rating was assigned, effective October 28, 1999, the date of 
receipt of claim.  The veteran submitted a notice of 
disagreement with the RO's decision in August 2002 and 
perfected his appeal seeking an initial compensable 
disability rating for his stable post fracture of the left 
fibula via a March 2003 VA Form 9.  In January 2004, the 
Board remanded the veteran's case to the RO for additional 
development.  At present, the Board will address whether a 
higher rating should have been assigned for the veteran's 
claim.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

The veteran's stable post fracture left fibula is evaluated 
under Diagnostic Code 5262 for impairment of the tibia and 
fibula.  Under Diagnostic Code 5262, a 10 percent rating will 
be assigned for impairment of the tibia and fibula with 
malunion and slight knee or ankle disability.  A 20 percent 
rating will be assigned for malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation will be assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation requires nonunion of the tibia and fibula when 
there is loose motion requiring a brace.  38 C.F.R. § 4.71, 
Diagnostic Code 5262 (2004).

The medical evidence of record includes records from the 
Madden Medical Clinic 
dated between April 1999 and November 1999.  These records 
note that the veteran experienced a "tingling" in the area 
of his old fracture.  Additionally, they indicate that the 
veteran's left leg has a "knot", and that the veteran is 
having problems walking for an extended period of time.  

A VA medical examination conducted in December 1999 found 
that the veteran could walk on his left leg, and found no 
gross deformity or muscle atrophy in the veteran's left leg.  
Left ankle flexion was measured to be 10 degrees and ankle 
extension was measured to be 30 degrees.  Left knee extension 
was measured to be 0 degrees and left knee flexion was 
measured to be 110 degrees.  The examiner also determined 
that any pain the veteran was experiencing was most likely 
secondary to his sciatica.  The veteran was diagnosed with 
stable post fracture of the left fibula without residuals and 
left leg pain secondary to sciatica.

The record also includes VA medical records dated from March 
2001 to May 2004.  These records document the various medical 
treatments the veteran has received, but are silent as to any 
complaints of or treatment for left leg problems. 

The veteran also submitted a letter from the Kosciusko 
Medical Clinic dated in February 2004 which indicates that 
the veteran has a limited range of motion, no weight bearing 
ability, and pain with ambulation in his left leg.  He also 
submitted treatment records from the Lake Memorial Hospital 
dated in January 2003 which indicate complaints of pain in 
the left leg. 
 
The veteran also submitted various lay statements including 
letters from: J. F. dated in January 2001; P. P. dated in 
February 2001; F. U. dated in March 2001; and, K. M. received 
in March 2004.  In summary these lay statements indicate that 
the veteran broke his left leg while in service, and that 
since then the veteran has had problems with weakness and 
pain in his left leg.  

Finally, the record includes a VA medical examination 
conducted in April 2004.  The examiner indicated that there 
was no significant difference in size between the veteran's 
legs, that the veteran walks without a limp, and the he could 
get up and down from the chair without problems.  The left 
knee was found to have full extension to 140 degrees without 
pain.  There was no effusion, swelling or deformity noted in 
the veteran's left knee.  As well, the examiner noted no 
retropatellar crepitation and found the ligaments stable in 
the left knee.  A soft subcutaneous mass was found in the 
left leg that the examiner thought felt like a lipoma.  The 
mass did not get firm with active contraction of the 
underlying muscles, and the veteran had no tenderness over it 
until questioned by the examiner.  The left ankle showed no 
swelling, effusion or deformity.  The range of motion in the 
left ankle was found to be 20 degrees of dorsiflexion and 45 
degrees of plantar flexion without complaints of pain.  No 
weakness was found of the dorsiflexion, plantar flexion, 
invertors or everters of his left ankle.  Repetitive motion 
of the knee and ankle did not change his range of motion or 
his symptoms.  X-rays of the left leg, knee and ankle showed 
no arthritic changes, and that the left fibula fracture had 
healed and was no longer visible.  The examiner could not 
detect any objective evidence of weakness, incoordination, 
fatigability of loss of motion due to the veteran's stable 
post fracture left fibula.  Additionally, the examiner was 
unable to estimate the range of motion, and amount of pain or 
function capacity during flare-ups without resorting to 
conjecture.   

The medical findings demonstrate that the veteran's stable 
post facture left fibula have been manifested by subjective 
complaints of pain, but no objective medical evidence 
indicating a reduced range of motion due to the service-
connected disability alone.  The only medical evidence 
documenting a reduced range of motion was the VA medical 
examination conducted in December 1999.  The other medical 
evidence of record does not diagnose the veteran with any 
pathologies of his left leg, nor do they document any reduced 
range of motion in the veteran's leg due his service-
connected disability.  The lay statements the veteran has 
submitted indicate that he has problems with pain and 
weakness in his left leg.  However, none of these individuals 
appear to be physicians or other types of health care 
experts.  While the Board does not doubt the sincerity of 
these lay statements with respect to their perceived 
worsening of the veteran's disability, the Board finds that 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence as to any 
related objective/clinical findings.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991).  Based on these findings, the Board 
believes the veteran's disability is properly rated as 
noncompensable under Diagnostic Code 5262.  Because slight, 
moderate or severe knee or ankle disabilities and nonunion of 
the tibia and fibula have not been shown, a higher evaluation 
is not warranted under Diagnostic Code 5262 for impairment of 
the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for stable post 
fracture left fibula, based on the schedular criteria.  The 
Board also finds that the evidence does not support a claim 
for a compensable evaluation for his disability, pursuant to 
pain on use.  DeLuca, supra.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a noncompensable 
rating from the date of his claim.  Therefore, the assignment 
of staged evaluations in this case is not necessary.

As well, as there is no medical evidence showing arthritis, 
subluxation, limited range of motion, locking, ankylosis, or 
astragalectomy, a compensable rating is not warranted under 
Diagnostic Codes 5256-5274.  Butts v. Brown, 5 Vet. App. 532 
(1993).  Therefore, the noncompensable rating assigned to the 
appellant's stable post fracture left fibula via the 
September 2001 rating decision is appropriate, and the 
criteria for a compensable rating have not been met.  The 
appellant's claim is denied.  See 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2001); see 
DeLuca, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the appellant's disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards. 

The Board acknowledges the sincerity of the appellant's 
written statements submitted in support of his claims.  The 
appellant is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable disability evaluation for stable post 
facture left fibula is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



